 

Exhibit 10.4

 

COMMENCEMENT DATE MEMORANDUM

 

THIS COMMENCEMENT DATE MEMORANDUM, made as of the 12th day of May, 2000, by and
between Princeton Corporate Plaza, LLC (“Landlord”) and RenalTech International,
LLC (“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into a lease dated March 9, 2000 (the
“Lease”) setting forth the terms of occupancy by Tenant of a portion of the the
building known as 7 Deer Park Drive, Suite K Monmouth Junction, New Jersey (the
“Demised Premises”); and

 

WHEREAS, the Lease provides the actual Commencement Date shall be May 1 2000 or
the date upon which landlord’s work is substantially completed; and

 

WHEREAS, the parties desire to acknowledge delivery by Landlord and receipt by
Tenant of the Demised Premises in accordance with the terms of the Lease and to
set forth the Commencement Date and Expiration Date as defined in the Lease.

 

NOW, THEREFORE, it is agreed that the Commencement Date and Expiration Date are
as follows:

 

COMMENCEMENT DATE: May 12, 2000     TERMINATION DATE: April 30, 2002

 

Tenant acknowledges and agrees that it has unconditionally accepted possession
and occupancy of the Demised Premises, except for the storage space as set forth
in paragraph 12.3 of the Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Commencement Date
Memorandum as of the date first above written.

 

WITNESS: LANDLORD   Princeton Corporate Plaza, L.L.C.   By:

Princeton Corporate Management Corp.,

Managing Member

 

[te10-4sig1.jpg]    By: /s/ Teresa Ryan Kent   Name: Teresa Ryan Kent 6/22/00  
Title: Treasurer Date    

 

WITNESS: TENANT   RenalTech International, LLC

 

 [te10-4sig1.jpg]   By: /s/ Frank Clark     Name: Frank Clark 6/22/00   Title:
Vice President Date    

 

 

 

 

THIS LEASE AGREEMENT, made this 9th day of March 2000,

 

Between            Princeton Corporate Plaza, LLC

a New Jersey limited liability company, located at 7 Deer Park Drive, Suite M-1
in the Township of South Brunswick in the County of Middlesex and State of New
Jersey (“Landlord”), having a postal address at Monmouth Junction, NJ 08852

 

And                    RenalTech International, LLC

a Delaware limited liability company, located at 320 East 65th Street, Suite 116
in the City of New York in the County of New York and State of New York 10021
(“Tenant”);

 

Witnesseth that Landlord does hereby lease to Tenant and Tenant does hereby rent
from Landlord, the following described premises: approximately 3,600 square feet
of space in Landlord’s building at 7 Deer Park Drive, Suite K (the “Demised
Premises”) in the Township of South Brunswick in the County of Middlesex and
State of New Jersey being known as Block 97 Lot 13.05 on the tax map of the
Township of South Brunswick (the “Property”) and being further described as the
cross-hatched area on the Floor Plan marked Exhibit A attached hereto and made a
part hereof, for a Term of two(2) years, commencing on May 1, 2000 (the
“Commencement Date”) and ending on April 30, 2002 (the “Expiration Date”) to be
used and occupied only and for no other purpose than offices and laboratories
(the “Use”)

 

Upon the following Conditions and Covenants:

 

1st.Payment of Rent. Commencing on the Commencement Date, Tenant covenants and
agrees to pay to Landlord, as Base Rent for and during the Term hereof without
defense, demand or offset, the sum of Two Hundred Forty-Four Thousand Eight
Hundred Dollars ($244,800) payable on the first day of each month during the
Term in the following manner:

 

   Annual   Monthly  5/1/00 - 4/30/01  $122,400.00   $10,200.00  5/1/01 -
4/30/02  $122,400.00   $10,200.00 

 

together with such Additional Rent as may hereinafter be provided (collectively,
the “Rent”).

 

2nd.Advance Rental. Upon the execution hereof, Tenant shall pay to Landlord, 1)
advance rental (applied to the first month’s Rent and Additional Rent) in the
amount of $8,815.00 and 2) the security required hereunder in the amount of
$22,100.00, for a total of $30,915.00.

 

3rd.Not Used.

 

4th.Security. Tenant has this day deposited with Landlord the sum of $22,100.00,
as security for the payment of the Rent hereunder and the full and faithful
performance by Tenant of the covenants and conditions on the part of Tenant to
be performed. Said sum shall be returned to Tenant, without interest, after the
expiration of the Term hereof provided that Tenant has fully and faithfully
performed all such covenants and conditions on the part of Tenant to be
performed. During the Term hereof, Landlord may, if Landlord so elects, have
recourse to such security, to make good any default by Tenant in which event
Tenant, shall, on demand, promptly restore said security to its original amount.
Liability to repay said security to Tenant shall run with the reversion and
title to the Demised Premises, whether any change in ownership thereof be by
voluntary alienation or as the result of judicial sale, foreclosure or other
proceedings, or the exercise of a right of taking or entry by any mortgagee.
Landlord shall have the right to assign or transfer said security for the
benefit of Tenant, to any subsequent owner or holder of the reversion or title
to the Demised Premises, in which case the assignee shall become liable for the
repayment thereof as herein provided, and the assignor shall be deemed to be
released by Tenant from all liability to return such security. This provision
shall be applicable to every alienation or change in title and shall in no way
be deemed to permit Landlord to retain the security after termination of
Landlord’s ownership of the reversion or title. Tenant shall not mortgage,
encumber or assign said security without the prior written consent of Landlord.

 

5th.Net Lease. It is the purpose and intent of Landlord and Tenant that the Base
Rent shall be net to Landlord, so that this Lease shall yield, net to Landlord,
the Base Rent specified in Paragraph 1 hereof in each year during the Term of
this Lease. All costs, expenses, taxes, damages and charges of every kind and
nature relating to the Demised Premises (except any payment on account of
interest and principal under any mortgages or deeds of trust) which may arise or
become due during the Term of this Lease shall be paid by Tenant.

 

6th.Proportionate Share.

1)The approximate area of the Demised Premises leased to Tenant is approximately
3,600 square feet. The total area of the building of which the demised premises
are a part is approximately 55,000 square feet. Tenant’s share of costs and
charges, if applicable, as set forth in this Lease shall be determined by
dividing the square footage of the Demised Premises by the total square footage
of the building of which the Demised Premises is a part (“Tenant’s Proportionate
Share”). As of the Commencement Date it is, therefore, established that Tenant’s
Proportionate Share is Four and Seventy-three one-hundredths percent (6.54%).

 

1

 



2)Tenants Proportionate Share shall be adjusted from time to time as appropriate
based upon adjustments to the total square footage of the building and/or the
square footage rented by Tenant.

 

7thOperating Expenses.

1)It is understood and agreed that in addition to the Base Rent to be paid by
Tenant during the Term of this Lease add any renewals thereof, Tenant shall pay
to Landlord Tenant’s Proportionate Share of all taxes, assessments against the
Demised Premises, water rents, rates and charges, sewer rents and other
governmental impositions. Tenant shall also pay Tenant’s Proportionate Share of
Landlord’s cost of the operation of common area appurtenances, the maintenance,
repairs and replacements of and for the building of which the Demised Premises
are a part, the maintenance, repair and replacement of the parking lot,
sidewalks, curbs and landscaped areas, which shall include but not necessarily
be limited to the following: cleaning, sweeping, snow removal, striping;
landscaping, insurance, lighting, trash removal, and policing if necessary, plus
an administrative charge of fifteen percent (15%) of said costs (“Operating
Expenses”).

 

2)Nothing herein contained shall require or be construed to require Tenant to
pay any inheritance, estate, successions, transfer, gift franchise, corporation,
income or profit tax, or capital levy that is or may be imposed upon or that is
or may be payable by Landlord, its successors or assigns.

 

3)Commencing on the Commencement Date, Tenant shall pay monthly Tenant’s
Proportionate Share of Operating Expenses based upon Landlord’s reasonable
estimate of the current year expenses due from Tenant. Thereafter, Landlord
shall provide an actual statement of expenses to Tenant on a calendar year basis
and Tenant shall pay or receive a credit for the difference between the actual
amount and the estimate. Tenant’s subsequent monthly estimated payments shall be
adjusted accordingly. Upon Tenant’s request, Landlord shall provide to Tenant
copies of invoices substantiating the statement of actual expenses. To the
extent that Landlord incurs expenses that are disproportionately allocable to
Tenant as a result of Tenant’s occupancy as determined by Landlord, Tenant’s
Proportionate Share shall not apply to said disproportionate expense items and
Tenant shall pay the amount that is actually incurred by Landlord as a result of
its tenancy.

 

4)Should Tenant’s maintenance or service requirements exceed the standard
supplied to the other tenants of the Property, Tenant shall pay the additional
costs attributable to such extra requirements.

 

5)All taxes, charges, costs and expenses which Tenant assumes or agrees to pay
under any provisions of this Lease together with all interest and penalties that
may accrue thereon in the event of Tenant’s failure to pay the same as herein
provided shall be deemed to be Additional Rent and, in the event of non-payment,
Landlord shall have all the rights and remedies herein provided in the case of
non-payment of Rent.

 

8th.Taxes, Licenses and Fees. Tenant shall make timely payment of all ad valorem
or other taxes and assessments levied upon Tenant’s stock of merchandise,
fixtures, furnishings, furniture, equipment, supplies and other property located
on or used in connection with the Demised Premises and of all privilege and
business licenses, fees, taxes and similar charges.

 

9th.Tenant’s Electric Responsibility.

1)All electrical current utilized by Tenant within the Demised Premises,
including, without limitation, HVAC shall be at Tenant’s sole cost and expense,
unless otherwise directed by Landlord in writing. Landlord shall not be liable
for any inconvenience or harm caused by any stoppage or reduction of any
utilities and services, and in no event shall the stoppage of any utilities and
services excuse Tenant from the timely payment of Rent.

 

2)Landlord may install a separate meter to measure Tenant’s use of electricity
and, in such event, Tenant shall, at Tenant’s sole cost and expense, arrange and
pay for all utilities and services required for the Demised Premises, including
payment of any deposit which may be required by the utility company.

 

3)In the event a separate meter is not provided, then bills shall be rendered to
Tenant based upon an estimated amount of $900.00 per month. The estimated amount
may be adjusted from time to time based upon changes in utility company rates or
if, in the judgment of Landlord, Tenant’s demand and consumption varies from
this estimate. The amount thereof shall be deemed to be Additional Rent and
shall be due and payable at the same time as the monthly installments of Rent
shall be due from Tenant.

 

10th.Tenant’s Gas Usage Responsibility.

1)Landlord shall provide Tenant heat at Tenant’s sole cost and expense. All gas
usage utilized by Tenant within the Demised Premises shall be strictly at
Tenant’s sole cost and expense. Landlord shall not be liable for any
inconvenience or harm caused by any stoppage or reduction of any utilities and
services, and in no event shall the stoppage of any utilities and services
excuse Tenant from the timely payment of Rent.

 

2)Landlord may install a separate meter to measure Tenant’s gas usage and, in
such event, Tenant shall, at Tenant’s sole cost and expense, arrange and pay for
all utilities and services required for the Demised Premises, including payment
of any deposit which may be required by the utility company.

 

3)In the event a separate meter is not provided, then bills shall be rendered to
Tenant based upon an estimated amount of $315.00 per month. The estimated amount
may be adjusted from time to time based upon changes in utility company rates or
if, in the judgment of Landlord, Tenant’s demand and consumptibn varies from
this estimate. The amount thereof shall be deemed to be Additional Rent and
shall be due and payable at the same time as the monthly installments of Rent
shall be due from Tenant

 

2

 



11th.Acceptance and Workletter.

1)Landlord shall complete at its own expense and in a good and workmanlike
manner all of the alterations set forth on Exhibit B (“Landlord’s Work”)
attached hereto and made a part hereof. Tenant acknowledges that it has
inspected and examined the Demised Premises and, except as set forth in Exhibit
B, has entered into this Lease without any representations on the part of
Landlord, its agents or representatives as to the condtion thereof, and, except
as set forth in Exhibit B, is leasing and accepting the Demised Premises “as-
is” and “where-is”. No representations or promises, except as specified herein,
have been made by or on behalf of Landlord, its agents, employees or
representatives, or by any real estate broker, prior to or at the execution of
this Lease, and Landlord is not bound by, and Tenant will make no claim on
account of, any representation, promise or assurance, expressed or implied, with
respect to conditions, repairs, ’ improvements, services, accomodations,
concessions or any other matter, other than as contained herein.

 

2)Landlord shall be complete at Tenant’s sole cost and expense in a good and
workmanlike manner all of the alterations set forth on Exhibit B-l (“Tenant’s
Work”) attached hereto and made a part hereof. Prior to the commencement of the
work, Tenant shall pay $16,500.00 to Landlord’s contractor, which shall
represent payment in full for item A listed in Exhibit B-l. Tenant shall pay for
the item B work listed in Exhibit B-l by monthly payment to Landlord of
$1,500.00 per month, which amount shall be deemed to be Additional Rent and
shall be due and payable on the first day of each month beginning May 1, 2000
and ending April 30, 2002.

 

12th.Commencement.

1)Notwithstanding anything to the contrary contained herein, the Lease will not
commence until the work listed in Exhibit B, to be performed by Landlord, is
substantially completed, unless Tenant chooses to occupy the Demised Premises,
or any part thereof, prior to substantial completion, in which case Rent shall
commence upon said occupancy by Tenant.

 

2)Landlord shall not be liable for failure to give possession of the Demised
Premises, or any part thereof, upon the Commencement Date by reason of the fact
that Demised Premises, or any part thereof, are not ready for occupancy, or due
to a prior tenant holding over in the Demised Premises or due to any other
person being in possession of the Demised Premises or for any other reason.

 

3)Tenant and Landlord agree that the space marked “Storage”on Exhibit A will not
be released to Tenant until July 1, 2000 and that Tenant shall receive a credit
against Rent and Additional Rent until such time as Landlord releases said space
to Tenant. The credit shall be $2,073.00 per month, broken down as follows: Rent
- $1,700.00; Estimated Operating Expense - $170.00; Electric - $150.00; Gas -
$53.00.

 

13th.Repairs and Care. Tenant has examined the Demised Premises and has entered
into this Lease without any representation on the part of Landlord as to the
condition thereof. Tenant shall take good care of the Demised Premises and shall
at Tenant’s sole cost and expense, make all repairs, including painting and
decorating, and shall maintain the Demised Premises in good condition and state
of repair. Tenant shall neither encumber nor obstruct the sidewalks, driveways,
yards, entrances, hallways and stairs in and about the Property, but shall keep
and maintain the same in a neat and clean condition as to its own activities,
free from debris, trash and refuse.

 

14th.Glass, Damage and Repairs. In case of the destruction of or any damage to
the glass in the Demised Premises, or the destruction of or damage of any kind
whatsoever to the Property, which is caused by the carelessness, negligence or
improper conduct on the part of Tenant or Tenant’s agents, employees, guests
licensees, invitees, subtenants, assignees or successors, Tenant shall promptly
repair at its sole cost and expense said damage or riplace or restore said
damage to the Property at Tenant’s sole cost and expense.

 

15th.Utilities. Tenant; shall be responsible for the cost of the prompt repair
of any utility, ventilating, heating, air conditioning, electrical, gas and
other utility lines within the Demised Premises, except if damage outside the
Demised Premises is caused by the acts or omissions of Tenant, its agents,
servants or employees, in which event Tenant shall likewise be responsible for
the cost of repair of such damage outside the Demised Premises. Landlord will
guarantee the HVAC and electrical systems for the period of one (1) year except
in the case where damage is due to the acts or omissions of Tenant. Landlord
shall not be liable for any inconvenience or harm caused by any stoppage or
reduction of any utilities and services, and in no event shall the stoppage or
reduction of any utilities and services excuse Tenant from the timely payment of
Rent.

 

16th.Alterations and Improvements.

1)No alterations, additions or improvements shall be made, and no climate
regulating, air conditioning, cooling, heating or sprinkler systems, television
or radio antennas, heavy equipment, apparatus or fixtures, shall be installed in
or attached to the Demised Premises, without the prior written consent of
Landlord, which shall not be unreasonably withheld, and the issuance of all
required permits from all government agencies having jurisdiction. Unless
otherwise provided herein, all such alterations, additions or improvements
installed in or attached to the Demised Premises shall belong to and become the
property of Landlord and be surrendered with the Demised Premises and as a part
thereof upon the expiration or sooner termination of this Lease, without
hindrance, molestation or injury.

 

3

 



2)Notwithstanding anything to the contrary contained in this Lease, provided
that Tenant is not in default of any of the terms of this Lease, Tenant shall
have the right to remove any trade fixtures which were installed at Tenant’s
sole cost and expense; provided, however, that Tenant shall restore the Demised
Premises to the condition existing prior to the installation of said
improvements, reasonable wear and tear excepted.

 

17th.Construction Lien. If any mechanics’ or other liens shall be created or
filed against the Demised Premises by reason of labor performed or materials
furnished for Tenant in the creation, construction, completion, alteration,
repair or addition to any building or improvement, Tenant shall, at Tenant’s
sole cost and expense within ten (10) days of filing, cause such lien or liens
to be satisfied and discharged of record together with any construction liens
that may have been filed. Failure so to do shall entitle Landlord to resort to
such remedies as are provided herein in the case of any default of this Lease,
in addition to any remedies permitted by law.

 

18th.Tenant Loans and Landlord Waiver. Should Tenant desire to use its property
located within the Demised Premises as collateral on any loan, Landlord shall
not be required to execute any documents evidencing its consent and
subordination to any such loan unless and until Landlord has been provided with
true copies of all of the loan documents, including, but not limited to, the
note, the security agreement and a complete description of the proposed
collateral. All such consent and subordination documents shall be in a form and
under terms that are acceptable to Landlord.

 

19th.Signs. Tenant shall not place any signs of any kind whatsoever upon, in or
about the Property or any part thereof, except of a design and structure and in
or at such places as may be indicated and consented to by Landlord in writing.
In case Landlord or Landlord’s agents, employees or representatives shall deem
it necessary to remove any such signs in order to paint or make any repairs,
alterations or improvements in or upon the Property or any part thereof, they
may be so removed, but shall be replaced at Landlord’s expense when the said
repairs, alterations or improvements shall have been completed. Any signs
permitted by Landlord shall at all times conform with all municipal ordinances
or other laws and regulations applicable thereto. Landlord’s consent shall not
be required for signs placed within the Demised Premises which are not visible
from outside the Demised Premises.

 

20th.End of Term. Upon the Expiration Date or sooner termination of this Lease,
Tenant shall: (a) leave the Demised Premises in a “broom clean” condition; (b)
remove all of Tenant’s property; (c) remove all signs in and about the Demised
Premises and restore that portion of the Demised Premises on which they were
placed; (d) repair all damage caused by moving; and (e) return the Demised
Premises to Landlord in the same condition as it was at the beginning of the
Term, except for normal wear and tear.

 

21st.Removal of Tenant’s Property. Any-equipment, fixtures, goods or other
property of Tenant not removed by Tenant upon the expiration or sooner
termination of this Lease or upon any quitting, vacating or abandonment of the
Demised Premises by Tenant, or upon Tenant’s eviction, shall be considered as
abandoned and Landlord shall have the right, without any notice to Tenant, to
sell or otherwise dispose of the same, at the sole cost and expense of Tenant,
and shall not be accountable to Tenant for any part of the proceeds of such
sale, if any.

 

22nd.Compliance with Laws, Etc. Tenant shall promptly comply with (i) all laws,
ordinances, rules, regulations, requirements and directives of the Federal,
State and Municipal governments or public authorities and of all of their
departments, bureaus and subdivisions, applicable to and affecting the Demised
Premises, their use and occupancy, for the correction, prevention and abatement
of nuisances, violations or other grievances in, upon or connected with the
Demised Premises, during the Term; and (ii) all orders, regulations,
requirements and directives of the Board of Fire Underwriters or similar
authority; and (iii)of any insurance companies which have issued or are about to
issue policies of insurance covering the Property and/or its contents, for the
prevention of fire or other casualty, damage or injury, at Tenant’s sole cost
and expense.

 

23rd.Environmental Matters.

1)Tenant warrants and represents that, with respect to maintenance and
operations thereon of the Demised Premises and any other premises that it
occupies anywhere in the United States, it is in compliance with all laws,
ordinances, rules, regulations and policies of any government authority having
jurisdiction regarding the environment, human health or safety (collectively,
“Environmental Laws”), including, but not limited to, its storage and use of
chemicals, its generation and disposal of hazardous wastes and the training,
education and safety of its employees.

 

2)Tenant shall remain in compliance with the above representations during its
entire occupancy of the Property or any part thereof.

 

3)Landlord and Landlord’s agents, employees or other representatives shall have
the right to demand documentation supporting these representations. The failure
of Tenant to supply any documentation so demanded within thirty days (30) of
written notice of such demand (or immediately in the case of an emergency or
suspected violation) shall entitle Landlord to the option of cancelling this
Lease, and the Term hereof is hereby expressly limited accordingly.

 

4)Tenant shall comply with all of terms of Exhibit C which is attached hereto
and made a part hereof.

 

24th.Restriction of Use. Tenant shall not occupy or use the Demised Premises or
any part thereof, nor permit or suffer the same to be occupied or used for any
purposes other than for the Use, nor for any purpose deemed unlawful,
disreputable, or extra hazardous on account of fire or other casualty, nor in a
manner which interferes with other tenants in the beneficial use of their
premises. Tenant covenants and agrees not to suffer, allow or permit any
offensive or obnoxious vibration, noise, odor or other undesirable effect to
emanate from the Demised Premises or from any machine, equipment or other
installation therein, or otherwise suffer, allow or permit the same to
constitute a nuisance or otherwise interfere with the safety, comfort or
convenience of Landlord or any of the other tenants or occupants of the building
or their customers, clients, patron, guests, agents or invitees, or any others
lawfully in or upon the Property.

 

4

 

  

25th.Assignment and Sublet.

1)Tenant shall not, without the prior written consent of Landlord, assign,
mortgage or hypothecate this Lease, nor sublet or sublease the Demised Premises
or any part thereof or permit any other person or business to use the Demised
Premises except as permitted in the following sentence. If Tenant shall be a
corporation, limited liability company or partnership, a transfer of a majority
interest of the Tenant shall be deemed an assignment of this Lease and subject
to the provisions of this Paragraph, except where such transfer is in
conjunction with an equity financing of Tenant or the transfer of Tenant’s
publicly traded equity securities on a nationally recognized exchange. The
provisions of this Paragraph shall be binding upon the legal representatives of
Tenant and every person to whom Tenant’s interest under this Lease passes by
operation of law or otherwise, except that it shall not apply to an assignment
or subletting to an affiliate, a subsidiary or related entity of Tenant, nor to
the sale of Tenant’s business or in connection with a merger or consolidation
(collectively, a “Permitted Transfer”), provided that Tenant has notified
Landlord of the Permitted Transfer and supplied Landlord with any reasonable
information and documentation it may request.

 

2)Provided Tenant is not in default under any of the terms or conditions of this
Lease, Landlord will not unreasonably withhold consent to a partial sublet of
the Demised Premises, provided that Tenant remains in occupancy of the Demised
Premises and that the subtenant does not violate any of the terms of this Lease.

 

3)Notwithstanding any assignment or sublet, Tenant shall not be released from
any obligation under this Lease without the express written consent of Landlord,
which may be withheld in Landlord’s sole discretion.

 

26th.Access to Demised Premises. Tenant agrees that Landlord and Landlord’s
agents, employees or other representatives, shall have the right to enter into
and upon the Demised Premises or any part thereof, at all reasonable hours and
with reasonable notice, for the purpose of examining the same or making such
repairs or alterations therein as may be necessary for the safety and
preservation thereof as determined in Landlord’s sole and absolute discretion.
This clause shall not be deemed to be a covenant by Landlord nor be construed to
create an obligation on the part of Landlord to make such inspection or repairs.
Landlord shall have the right to enter the Demised Premises at any time without
notice to Tenant in case of emergency. Landlord shall take reasonable steps to
insure that any entry hereunder does not interfere with Tenant’s lawful use and
occupancy of the Demised Premises.

 

27th.Reimbursement of Landlord. If Tenant shall fail or refuse to comply with or
perform any conditions and covenants of this Lease, Landlord may, if Landlord so
elects; carry out and perform such conditions and covenants, at the cost and
expense of Tenant, and the said cost and expense shall be payable on demand, or
at the option of Landlord shall be added to the installment of Rent due
immediately thereafter but in no case later than one (1) month after such
demand, whichever occurs sooner, and shall be due and payable as such. This
remedy shall be in addition to such other remedies as Landlord may have
hereunder by reason of the breach by Tenant of any of the covenants and
conditions contained in this Lease.

 

28thLate Charges, Returned Check Charges, Etc.. Tenant hereby acknowledges that
late payment by Tenant to Landlord of Rent or other sums due hereunder will
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which will be extremely difficult to ascertain. Accordingly:

 

1)If any installment of Rent or any sum due from Tenant shall not be received by
Landlord or Landlord’s designee within seven (7) days after the due date then
Tenant shall pay to Landlord a late charge equal to ten percent (10%) of such
overdue amount.

 

2)If any Tenant check deposited by Landlord is returned unpaid, Tenant shall pay
to Landlord a returned check charge equal to two (2) times the amount charged to
Landlord by Landlord’s Bank.

 

3)If two (2) or more Tenant checks are returned to Landlord in any twelve (12)
month period, Landlord shall have the right to require all charges due from
Tenant for the balance of the Term to be paid by certified check, bank check or
money order.

 

4)It and when any installment of Rent or any sum due from Tenant has not been
paid within ninety (90) days after the due date, then Landlord shall have the
right from the ninety-first (91st) day forward to charge interest on Tenant’s
entire unpaid balance at the rate of eight percent (8%) per annum until all Rent
due from Tenant has been received by Landlord.

 

5)Any such late charge, returned check charge and/or interest charge, if not
previously paid, shall, at the option of the Landlord, be added to and shall
become part of the succeeding rental payment to be made hereunder and shall be
deemed to constitute Additional Rent.

 

5

 

  

6)Late charges, returned check charges and interest charges shall be in addition
to and not in lieu of any other remedy Landlord may have and is in addition to
any reasonable fees and charges of any agents or attorneys Landlord may employ
as a result of any default under this Lease.

 

29th.Remedies upon Tenant’s Default. If there should occur any default on the
part of Tenant in the performance of any conditions and covenants herein
contained including, without limitation, the payment of Rent when due, or if
during the Term hereof the Demised Premises or any part thereof shall be or
become abandoned or deserted, vacated or vacant, or should Tenant be evicted by
summary proceedings or otherwise, Landlord, in addition to any other remedies
herein contained or as may be permitted by law, may either by force or
otherwise, without being liable for prosecution therefor or for damages,
re-enter the Demised Premises and have and again possess and enjoy the same; and
as agent for Tenant or otherwise, re-let the Demised Premises and receive the
rents therefor and apply the same, first to the payment of such expenses,
reasonable attorney fees and costs, as Landlord may have incurred in the
re-entering and repossessing of the same and in making such repairs and
alterations as may be necessary; and second to the payment of the Rent due
hereunder. Tenant shall remain liable for such Rent as may be in arrears and
also the Rent as may accrue subsequent to the re-entry by Landlord, to the
extent of the difference between the Rent reserved hereunder and the Rent, if
any, received by Landlord during the remainder of the unexpired term hereof,
after deducting the aforementioned expenses, fees and costs; the same to be paid
as such deficiencies arise and are ascertained each month. Landlord shall have
the right to elect to terminate the Term by giving notice of such election, and
the effective date thereof, to Tenant and to receive Termination Damages,
defined as the amount which, at the time of actual payment thereof to Landlord,
is the sum of:

 

1)all accrued but unpaid Rent;

 

2)the present value (calculated using the most recently available (at the time
of calculation) published weekly average yield on United States Treasury
securities having maturities comparable to the balance of the then remaining
Term) of the sum of all payments of Rent remaining due (at the time of
calculation) until the date the Term would have expired (had there been no
election to terminate it earlier) less the present value (similarly calculated)
of all payments of Rent to be received through the end of the Term (had there
been no election to terminate it earlier) from a lessee, if any, of the Demised
Premises under commercially reasonably terms existing at the time of calculation
(and it shall be assumed for purposes of such calculations that (i) the amount
of future Additional Rent due per year under this Agreement will be equal to the
average Additional Rent per month due during the twelve (12) calendar months
immediately preceding the date of any such calculation, increasing annually at a
rate of eight percent (8%) compounded; and (ii) if any calculation is made
before the end of the first full calendar year of occupancy under this Lease,
operating expenses may be extrapolated based on the year-to-date experience of
Landlord);

 

3)Landlord’s cost of demolishing any leasehold improvements to the Demised
Premises; and

 

4)that amount, which as of the occurrence of the default on the part of Tenant,
bears the same ratio to the costs, if any, incurred by Landlord (and not paid by
Tenant) in building out the Leased Premises in accordance with this Lease as the
number of months remaining in the Term (immediately before the occurrence of the
said default) bears to the number of months in the entire Term (immediately
before the occurrence of the said default).

 

30th.Termination on Default. Upon the occurrence of any of the contingencies set
forth in Paragraph 29th, or should Tenant be adjudicated a bankrupt, insolvent
or placed in receivership, or should proceedings be instituted by or against
Tenant for bankruptcy, insolvency, receivership, agreement of composition or
assignment for the benefit of creditors, or if this Lease or the estate of
Tenant hereunder shall pass to another by virtue of any court proceedings, writ
of execution, levy, sale or by operation of law, Landlord may, if Landlord so
elects, at any time thereafter, terminate this Lease and the Term hereof, upon
giving to Tenant or to any trustee, receiver, assignee or other person in charge
of or acting as custodian of the assets or property of Tenant, five (5) days
notice. Upon the giving of such notice, this Lease and the Term hereof shall end
on the date fixed in such notice as if the said date was the date originally
fixed in this Lease for the expiration hereof; and Landlord shall have the right
to remove all persons, goods, fixtures and chattels therefrom, by force or
otherwise, without liability for damages.

 

31st.Tenant’s Right to Cure. Anything in this Lease to the contrary
notwithstanding, in the event of a default under the terms, covenants,
provisions and conditions of this Lease other than the vacating by Tenant of the
Demised Premises, Tenant shall have the right to cure and correct the same but
only within the following specified periods next following receipt of notice
from Landlord specifying said event of default:

 

1)five (5) days with respect to defaults in the payment of Rent and

 

2)sixty (60) with respect to an adjudication of bankruptcy of Tenant or any
assignment by Tenant for the benefit of its creditors and

 

3)ten (10) days with respect to all other acts of default; and if the correction
of the said event of default requires the performance by Tenant of any work, the
said period shall be extended until said work is completed provided that Tenant
commences the performance of said work and thereafter promptly and diligently
pursues said work to completion. In any such event, Tenant shall furnish
Landlord with written evidence of its acts and efforts in the performance and
completion of any said work and Tenant shall indemnify and hold harmless the
Landlord and each mortgagee of the property from and against any and all
liabilities, damages, claims, losses, judgments, causes of action, costs and
expenses (including the reasonable fees and expenses of counsel) which may be
incurred by the Landlord or any such mortgagee relating to or arising out of the
Tenant’s failure to complete the work within the time required hereunder.

 

6

 

  

32nd.Non-Waiver by Landlord. The various rights, remedies, options and elections
of Landlord expressed herein are cumulative, and the failure of Landlord to
enforce strict performance by Tenant of the conditions and covenants of this
Lease or to exercise any remedy herein conferred or the acceptance by Landlord
of any installment of Rent after any breach by Tenant, in one or more instances,
shall not be construed or deemed to be a waiver or a relinquishment for the
future by Landlord of any such conditions and covenants, options, elections or
remedies, but the same shall continue in full force and effect.

 

33rd.Waiver of Redemption. Upon the expiration or sooner termination of this
Lease or in the event of entry of judgment for the recovery of possession of the
Demised Premises in any action or proceeding, or if Landlord shall enter the
Demised Premises by process of law or otherwise, Tenant, for itself and all
persons claiming through or under Tenant, including, but not limited to, its
creditors, hereby waives and surrenders any right or privileges of redemption
provided or permitted by any statute, law or decision now or hereafter in force,
to the extent legally authorized, and does hereby waive and surrender all rights
or privileges which it may or might have under and by reason of any present or
future law or decision, to redeem the Demised Premises or for a continuation of
this Lease after having been dispossessed or ejected therefrom by process of
law, or otherwise. Such expiration or termination shall not release or discharge
any obligation of Tenant to pay Rent or any other liability incurred by reason
of any covenant herein contained on the part of Tenant to be performed.

 

34th.Not Used.

 

35th.Not Used.

 

36th.Not Used.

 

37th.Not Used.

 

38th.Not Used.

 

39th.Right to Exhibit. Tenant agrees from time to time to permit Landlord and
Landlord’s agents, employees or other representatives to enter and show the
Demised Premises to persons wishing to rent or purchase the same, and Tenant
agrees that on and after six (6) months next preceding the expiration of the
Term, Landlord or Landlord’s agents, employees or other representatives shall
have the right to place notices on the front of the Property or the Demised
Premises or any part thereof, offering the same for rent or for sale; and Tenant
hereby agrees to permit the same to remain thereon without hindrance or
molestation.

 

40th.Mortgage Priority. This Lease shall not be a lien against the Property in
respect to any mortgages that may hereafter be placed upon said Property. The
recording of such mortgage or mortgages shall have preference and precedence and
be superior and prior in lien to this Lease, irrespective of the date of
recording.

 

41st.Certification. Tenant, without charge, and at any time during the Term,
within ten (10) days after written request from Landlord, agrees to certify by a
written instrument duly executed, acknowledged and delivered to Landlord or any
other person, firm or corporation specified in such request: (i) whether this
Lease has been modified or amended, and if so, the date, substance and manner of
such modification or amendment; (ii) as to the validity and force and effect of
this Lease; (iii) as to the existence of any default hereunder, and if so, the
nature, scope and extent thereof; (iv) as to the existence of any offsets,
counterclaims or defenses on the part of Tenant, and if so, the nature, scope
and extent thereof; (v) as to the commencement and termination dates of the
Term; (vi) as to the dates to which Rent has been paid; (vii) such financial and
other credit information as Landlord may reasonably request in connection with
any prospective financing or sale of the Demised Premises or the Property; and
(viii) as to any other matters as may reasonably be so requested. Any such
certificate may be relied upon by Landlord and any other person, firm or
corporation to whom the same may be exhibited or delivered, and Tenant shall be
bound by the contents of such certificate. A refusal by Tenant to execute and
deliver such certificate in accordance with the provisions of this Paragraph
shall entitle Landlord to the option of canceling this Lease on five (5) days’
notice.

 

42nd.Attornment. Neither the foreclosure of any mortgage affecting the Demised
Premises, nor the institution of any suit, action, summary, or other proceeding
by Landlord or any mortgagee, nor the sale, conveyance or transfer of the
Demised Premises by Landlord, shall result, by operation of law or otherwise, in
the cancellation or termination of this Lease or the obligations of Tenant
hereunder, and Tenant covenants and agrees to attorn to Landlord, the holder of
any mortgage, or the purchaser, grantee, or transferee of the Demised Premises.

 

43rd.Condemnation and Eminent Domain. If the land and Property of which the
Demised Premises are a part, or any portion thereof, shall be taken under
eminent domain or condemnation proceedings, or if suit or other action shall be
instituted for the taking or condemnation thereof, or in lieu of any formal
condemnation proceedings or actions, Landlord shall grant an option to purchase
and or shall sell and convey the Property or any portion thereof, to the
governmental or other public authority, agency body or public utility seeking to
take the Property or any portion thereof, then this Lease, at the option of
Landlord, shall terminate, and the Term hereof shall end as of such date as
Landlord shall fix by notice in writing as if such date were the date designated
as the last day of the Term set forth above; and Tenant shall have no claim or
right to claim or be entitled to any portion of any amount which may be awarded
as damages or paid as the result of such condemnation proceedings or paid as the
purchase price for such option, sale or conveyance in lieu of formal
condemnation proceedings; and all rights of Tenant to damages, if any, are
hereby assigned to Landlord. Tenant agrees to execute and deliver any
instruments promptly upon demand, at the expense of Landlord, as may be deemed
necessary or required to expedite any condemnation proceedings or to effectuate
a proper transfer of title to such governmental or other public authority,
agency, body or public utility seeking to take or acquire the Property or any
portion thereof. Tenant covenants and agrees at its sole cost and expense to
vacate the Demised Premises, remove all Tenant’s personal property therefrom and
deliver up peaceable possession thereof to Landlord or to such other party
designated by Landlord in the aforementioned notice. Failure by Tenant to comply
with any provisions in this clause shall subject Tenant to such costs, expenses,
damages and losses as Landlord may incur by reason of Tenant’s breach hereof
including, without limitation, reasonable attorneys’ fees.

 

7

 

  

44th.Fire and other Casualty. In case of fire or other casualty affecting the
Demised Premises and/or the Property, Tenant shall give immediate notice to
Landlord. If the Demised Premises shall be partially damaged by fire, the
elements or other casualty, Landlord shall repair the same as speedily as
practicable, but Tenant’s obligation to pay the Rent hereunder shall not cease.
If, in the opinion of Landlord, the Demised Premises be so extensively and
substantially damaged as to render then untenantable, then the Rent shall cease
until such time as the Demised Premises shall be made tenantable by Landlord.
However, if, in the opinion of Landlord, the Demised Premises be totally
destroyed or so extensively and substantially damaged as to require practically
a rebuilding thereof, then the Rent shall be paid up to the time of such
destruction and then and from thenceforth this Lease shall automatically and
without notice come to an end. In no event however, shall the provisions of this
clause become effective or be applicable, if the fire or other casualty and
damage shall be the result of the carelessness, negligence or improper conduct
of Tenant or Tenant’s agents, employees, guests, licensees, invitees,
subtenants, assignees or successors. In such case, Tenant’s liability for the
payment of the Rent and the performance of all the covenants, conditions and
terms hereof on Tenant’s part to be performed shall continue and Tenant shall be
liable to Landlord for the damage and loss suffered by Landlord. If Tenant shall
have been insured against any of the risks herein covered, then the proceeds of
such insurance shall be paid over to Landlord to the extent of Landlord’s costs
and expenses to make the repairs hereunder, and such insurance carriers shall
have no recourse against Landlord for reimbursement.

 

45th.Liability Insurance. Tenant, at Tenant’s sole cost and expense, shall
obtain or provide and keep in full force and effect for the benefit of Landlord,
during the Term, general public liability insurance, insuring Landlord against
any and all liability or claims of liability arising out of, occasioned by or
resulting from any accident or otherwise in or about the Demised Premises, for
injuries to any person or persons, for limits of not less than One Million and
00/100 Dollars ($1,000,000.00) for injuries to one person and Two Million and
00/100 Dollars ($2,000,000.00) for injuries to more than one person, in any one
accident or occurrence, for not less than One Millions and 00/100 Dollars
($1,000,000.00) for loss or damage to the property of any person or persons. The
policy or policies of insurance shall be of a company or companies authorized to
do business in the State in which the Property is located and shall be delivered
to Landlord, together with evidence of the payments of the premiums therefor,
not less that fifteen (15) days prior to the commencement of the Term hereof or
of the date when Tenant shall enter into possession, whichever occurs sooner. At
least fifteen (15) days prior to the expiration or termination date of any
policy, Tenant shall deliver a renewal or replacement policy with proof of the
payment of the premium therefor.

 

46th.Tenant’s Indemnity. Tenant, at its sole cost and expense agrees to and
shall indemnify, defend and hold and keep harmless Landlord and its agents,
representatives, employees, constituent members, successors and assigns, from
and against any and all claims, actions, demands and suits, for, in connection
with or resulting from any accident, injury or damage whatsoever (including,
without limitation, reasonable attorneys’ fees and actual out-of-pocket costs of
enforcement of this provision) caused to any person or property arising,
directly or indirectly, in whole or in part, out of the business conducted in or
the use of the Demised Premises, or occurring in, on or about the Demised
Premises, or arising, directly or indirectly, in whole or in part, from any act
or omission of Tenant or any concessionaire or subtenant or their respective
licensees, servants, agents, employees or contractors, or arising out of the
breach or default by Tenant of any term, provision, covenant or condition
contained in the Lease, and from and against any and all losses, costs,
expenses, judgments and liabilities incurred in connection with any claim,
action, demand, suit or other proceeding brought thereon. This indemnity shall
include defending or resisting any proceeding, by attorneys reasonably
satisfactory to Landlord. This indemnity shall be insured as a contractual
obligation under the policy of liability insurance Tenant is required to carry
hereunder.

 

47th.Landlord’s Indemnity. Landlord, at its sole cost and expense agrees to and
shall indemnify, defend and hold and keep harmless Tenant and its agents,
representatives, employees, constituent members, successors and assigns, from
and against any and all claims, actions, demands and suits, for, in connection
with or resulting from any accident, injury or damage whatsoever (including,
without limitation, reasonable attorneys’ fees and actual out-of-pocket costs of
enforcement of this provision) caused to any person or property arising,
directly or indirectly, in whole or in part, out of the business conducted in or
the use of the Property, or occurring in, on or about the Property, or arising,
directly or indirectly, in whole or in part, from any act or omission of
Landlord or their respective licensees, servants, agents, employees or
contractors, or arising out of the breach or default by Landlord of any term,
provision, covenant or condition contained in the Lease, and from and against
any and all losses, costs, expenses, judgments and liabilities incurred in
connection with any claim, action, demand, suit or other proceeding brought
thereon.

 

8

 

  

48th.Tenant’s Contents Insurance. Tenant shall hold Landlord harmless and fully
indemnify Landlord against any claims for damages to Tenant’s contents, except
in the case of subrogation by an insurance company. In addition to all other
insurance required hereunder, Tenant shall fully insure its contents located in,
on or about the Demised Premises, at full replacement value. Tenant shall
furnish Landlord with a certificate of such insurance from time to time to
evidence the continued existence of said policy. Said certificate shall clearly
state that such insurance may not be cancelled except upon ten (10) days written
notice to Landlord. Should Tenant at any time fail to maintain said contents
coverage, said failure shall not be a default hereunder but shall constitute a
defacto waiver of all rights of recovery against Landlord for any loss or damage
of any nature whatsoever to Tenant’s property regardless of the cause of said
damage.

 

49th.Exculpation. Notwithstanding anything to the contrary set forth in this
Lease, it is specifically understood and agreed by Tenant that there shall be
absolutely no personal liability on the part of Landlord or any individuals
associated with Landlord, including, but not limited to, any partners, members
or shareholders of Landlord nor joint venturers with Landlord nor any of their
successors, assignees, hiers, executors, administrators or personal and legal
representatives with respect to any of the terms, covenants and conditions of
this Lease, and Tenant shall look solely to the equity, if any, of Landlord in
the Property for the satisfaction of each and every remedy (including, without
limitation, equitable remedies) of Tenant in the event of any breach by Landlord
of any of the terms, covenants and conditions of this Lease to be performed by
Landlord; such exculpation of personal liability to be absolute and without any
exception whatsoever.

 

50th.Non-Liability of Landlord. Neither Landlord nor any of its agents,
co-venturers, representatives, employees, constituent members, successors or
assigns shall be liable for any damage or injury which may be sustained by
Tenant or by any other person, nor shall Tenant have any right to claim an
eviction or constructive eviction as a consequence of: (i) any defect, latent or
apparent in the Demised Premises; or (ii) any change of conditions in the
Demised Premises; or (iii) the failure, breakage, leakage or obstruction of the
street or sub-surface; or (iv) the failure, breakage, leakage or obstruction of
the water, plumbing, steam, sewer, waste or soil pipes; or (v) the failure,
breakage, leakage or obstruction of the roof, walls, drains, leaders, gutters,
valleys, downspouts or the like; or (vi) the failure, breakage, leakage or
obstruction of the of the electrical, gas, power, conveyor, refrigeration,
sprinkler, air conditioning or heating systems; or (vii) the failure, breakage,
leakage or obstruction of elevators or hoisting equipment; or (viii) any
structural failure; or (ix) the elements; or (x) any theft or pilferage; or (xi)
any fire, explosion or other casualty; or (xii) the carelessness, negligence or
improper conduct on the part of any other tenant or of Landlord, or Landlord’s
or this or any other tenant’s respective agents, employees, guests, licensees,
invitees, subtenants, assignees or successors; or (xiii) any interference with,
interruption of or failure, beyond the control of Landlord, of any services to
be furnished or supplied by Landlord. All property kept, maintained or stored
in, on or at the Demised Premises shall be so kept maintained or stored at the
sole risk of Tenant. ’

 

51st.Increase of Insurance Rates. If for any reason it shall be impossible to
obtain fire and other hazard insurance on the buildings and improvements on the
Property, in an amount and in the form and in insurance companies acceptable to
Landlord, Landlord may, if Landlord so elects at any time thereafter, terminate
this Lease and the Term hereof, upon giving to Tenant fifteen (15) days’ notice,
and upon the giving of such notice, this Lease and the Term thereof shall
terminate and end as of the date set forth in said notice as if such date were
the date designated as the last day of the Term set forth above. If by reason of
the use to which the Demised Premises are put by Tenant or character of or the
manner in which Tenant’s business is carried on, the insurance rates for fire
and other hazards shall be increased, Tenant shall upon demand, pay to Landlord,
as Additional Rent, the amount by which the premiums for such insurance are
increased. Such payment shall be paid with the next installment of Rent but in
no case later than one (1) month after such demand, whichever occurs sooner.

 

52nd.Waiver of Subrogation Rights. Tenant and Landlord waive all rights of
recovery against each other or each other’s agents, employees or other
representatives, for any loss, damages or injury of any nature whatsoever to
property or persons for which Tenant or Landlord is insured. Tenant shall obtain
from Tenant’s insurance carriers, and shall promptly deliver to Landlord,
waivers of subrogation rights under its respective policies required hereunder.

 

53rd.No Broker. Tenant and Landlord warrant that they have not dealt with any
real estate broker in connection with negotiations for, or execution of, this
Lease. In the event of any misrepresentation by either Tenant or Landlord, each
party agrees to hold the other harmless from any costs or claims, including,
without limitation, reasonable attorneys’ fees.

 

54th.Notices. Any and all notices, requests or other such communications
required under the terms of this Lease shall be given either (i) by certified or
registered mail, return receipt requested, postage prepaid, or (ii) a national
overnight delivery service with receipt provided therefor, prepaid, to the
address of the parties as shown at the head of this Lease or to such other
address as may be designated in writing, which notice of change of address shall
be given in the same manner. Notice shall be deemed effective if by mail, on the
third (3) business day after mailing thereof, and if by overnight delivery, on
the next business day after deposit or pick-up by such overnight delivery
service. In addition, a copy of any notice to Tenant shall also be sent, in the
manner provided herein, to Kronish Lieb Weiner & Hellman, LLP, 1114 Avenue of
the Americas, New York, NY 10036, Attention:. Alison Newman, Esq.

 

55th.Force Majeure. The period of time during which Landlord or Tenant is
prevented or delayed in performing any improvements or repairs or fulfilling any
obligation required by Landlord or Tenant under this Lease (except for Tenant s
obligation to pay Rent) due to delays caused by reason of fire, catastrophe,
strikes or labor trouble, civil commotion, acts of God or the public enemy,
governmental prohibitions or regulations, or inability or difficulty in
obtaining materials, or other causes beyond Landlord’s or Tenant’s control, as
the case may be, shall be added to Landlord or Tenant’s time for performance
thereof (except for Tenant’s obligation to pay Rent), and Landlord or Tenant
shall have no liability by reason thereof.

 

9

 



 

56th.Rules and Regulations. Rules and regulations regarding use of the Demised
Premises and the Property, including the walkways and parking areas, and the use
thereof, which may hereafter by promulgated by Landlord from time to time, shall
be observed by Tenant and Tenant’s employees, agents and business invitees.
Landlord reserves the right to rescind any rules promulgated hereafter, and to
make such other and further rules and regulations as, in its reasonable
judgment, may from time to time be desirable for the safety and cleanliness of
the Demised Premises and the Property and for the preservation of good order
therein, which rules, when so made, and notice given to Tenant, shall have the
same force and effect as if originally made a part of this Lease.

 

57th.Validity of Leases. The terms, conditions, covenants and provisions of this
Lease shall be deemed to be severable. If any clause or provision herein
contained shall be adjudged to be invalid or unenforceable by a court of
competent jurisdiction or by operation of any applicable law, it shall not
affect the validity of any other clause or provision herein, but such other
clauses or provisions shall remain in full force and effect.

 

58th.Title and Quiet Enjoyment. Landlord covenants and represents that Landlord
is the sole owner of the Property herein leased and has the right and authority
to enter into, execute and deliver this Lease; and does further covenant that
Tenant on paying the Rent and performing the conditions and covenants herein
contained, shall and may peaceably and quietly have, hold and enjoy the Demised
Premises for the Term.

 

59th.Entire Lease. This Lease contains the entire contract between the parties
hereto. No representative, agent or employee of Landlord has been authorized to
make any representations or promises with reference to the within letting or to
vary, alter or modify the terms hereof. No additions, changes or modifications,
renewals or extensions hereof shall be binding unless made in writing and signed
by Landlord and Tenant.

 

60th.Lease Submission. If this Lease is offered to Tenant by an employee or
agent of the Landlord, such offer is made subject to Landlord’s acceptance and
approval; and Tenant has executed this Lease upon the understanding that this
Lease shall not in any way bind Landlord until such time as the same has been
approved and executed by Landlord and a counterpart delivered to or received by
Tenant.

 

61st.Conformation with Laws and Regulations. Landlord may pursue the relief or
remedy sought in any invalid clause in this Lease, by conforming the said clause
with the provisions of the statutes or the regulations of any governmental
agency in such case made and provided, as if the particular provisions of the
applicable statutes or regulations were set forth herein at length.

 

62nd.Recordation. Tenant covenants and agrees not to place this Lease on record
without the consent of Landlord, which consent may be withheld for any reason.

 

63rd.Waiver of Trial by Jury. THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED TO THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE
OR OCCUPANCY OF THE DEMISED PREMISES, AND/OR CLAIM OF INJURY OR DAMAGE.

 

64th.Jurisdiction. This Lease shall be construed and interpreted in accordance
with the substantive and procedural laws of the State of New Jersey.

 

65th.Headings. The descriptive headings of the Paragraphs of this Lease are
inserted for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

66th.Gender, etc. In all references herein to any parties, persons, entities or
corporations the use of any particular gender or the plural or singular number
is intended to include the appropriate gender or number as the text of the
within instrument may require.

 

67th.Succession. All the terms, covenants and conditions herein contained shall
be for and shall inure to the benefit of and shall bind the respective parties
hereto, and their heirs, executors, administrators, personal or legal
representatives, successors and assigns.

 

68th.Consents. With respect to any provision of this Lease which requires that
Landlord shall not unreasonably withhold or unreasonably delay any consent or
approval, Tenant hereby waives any claim for money damages. Tenant shall not
claim any money damages by way of setoff, counterclaim or defense based upon any
claim or assertion by Tenant that Landlord has unreasonably withheld or
unreasonably delayed any consent or approval. Tenant’s sole and exclusive remedy
shall be an action or proceeding for specific performance or injunction.

 

69th.Holding Over. Any holding over or continued occupancy by Tenant after the
Expiration Date (other than as may have been provided for in this Lease or in
amendments executed in accordance with Paragraph 34th of this Lease) shall not
operate to extend or renew this Lease or to imply or create a new lease. In such
event, Landlord shall have the right to immediately terminate Tenant’s occupancy
or to treat Tenant’s occupancy as a month-to-month tenancy, in which event
Tenant shall continue to perform all Lease obligations, including the payment of
Base Rent at a rate equal to two hundred percent (200%) of the Base Rent as
shall be in effect immediately prior to the termination of the Term hereof. In
no event however, shall Tenant be relieved of any liability to Landlord for
damages resulting from such holding over. If the Demised Premises is not
surrendered as required Tenant shall indemnify, defend and hold harmless
Landlord from and against any and all damages, losses and liabilities resulting
therefrom, including, without limitation, any claims made by any succeeding
tenant arising out of such delay. Tenant’s obligation under the Paragraph shall
survive the expiration or sooner termination of this Lease.

 

10

 

 

70th.Landlord’s Representations. Landlord hereby warrants and represents to
Tenant that:

 

1)Landlord has full power and authority to enter into this Lease and the person
executing this Lease on behalf of Landlord is authorized to do so.

 

2)Landlord has received no notice of any material violations affecting the
Demised Premises or the Property.

 

3)Landlord; has received no notice of any spills, releases, leaks or discharges
of Hazardous Substances, as defined in Exhibit C attached hereto and made a part
hereof, at or from the Demised Premises.

 

4)The certificate of occupancy issued for the Property permits Tenant to use the
Demised Premises for the purposes Permitted under this Lease.

 

5)As of the Commencement Date, the Demised Premises are free from all
occupancies or tenancies whatsoever.

 

6)No other tenant or occupant of the Property has been granted a right which
would prohibit or limit the Use permitted to Tenant under this Lease.

 

7)All utilities installed in the Demised Premises are in good working order as
of the date hereof.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals,
or caused these presents to be signed by their proper corporate officers or
other duly authorized representatives and their proper corporate seal (if
applicable) to be hereto affixed, as of the day and year first above written.

 

WITNESS:   LANDLORD     Princeton Corporate Plaza, L.L.C.     By: Princeton
Corporate Management Corp.,     Managing Member         [te10-4sig1.jpg]    By:
/s/ Teresa Ryan Kent     Name: Teresa Ryan Kent 6/22/00   Title: Treasurer Date
                WITNESS:   TENANT     RenalTech International        
 [te10-4sig1.jpg]   By: /s/ Frank Clark     Name:  Frank Clark 6/22/00  
Title:  Vice President Date:    

 

11

 

 

EXHIBIT A

 

Demised Premises

 

[tex10-4pg13.jpg]

 

12

 

 

EXHIBIT B

 

Description of Landlord’s Work

 

1. FLOORING:     Office Area: Existing Carpet   Laboratory: Epoxy floors by
Tenant.       2. PARTITIONS:     Office Area: Existing.   Laboratory: Existing.
      3. ELECTRICAL:     Office: Existing plus 10 duplex 110 volt outlets.  
Laboratory: Existing plus 15 duplex 110 volt outlets.   Special electric by
Tenant.       4. LIGHTING:     Office: Existing.   Laboratory: Existing.      
5. CEILINGS:     Office Area: Existing.   Laboratory: Existing, vinyl tile
upgrade and sealing by Tenant.   Storage: Hung ceiling.       6. WALL FINISH:  
  Office: Painted, one color.   Laboratory: Epoxy paint consistent with GMP
Standards.       7. INTERIOR DOORS:     Office & Lab: Per plan.       8.
PLUMBING: Common Area bathrooms.     Special plumbing by Tenant.       9.
HEATING AND AIR CONDITIONING:   Office & Lab: Cooling 78 degrees at 95 degrees.
    Heating 68 degrees at 0 degrees.   Storage: Thru-wall air conditioner.      
10. FIRE EXTINGUISHERS:   As per Township code.       11. SPRINKLERS: As per
Township code.       12. LABORATORY EQUIPMENT & FURNISHINGS;         Supply and
install 3 fume hoods, vented, with sinks (4 total) and electric.   Supply and
install 2 sinks.   Supply and install Base Cabinets per plan.

 

13

 

 

EXHIBIT B-1

 



Description of Tenant’s Work

 

Fit-out costs by Tenant:

 

All special requirements not included in Exhibit B will be at Tenant cost.

 

The following are included in the cost specified in Paragraph 11th of the Lease

 

A.Hoods, which shall become the property of Tenant:

8’ Walk in Hood

Installation (10 week delivery)

18’ Walk in Hood, Built-in, with mechanicals

 

B.Other:

Additional A.C. 10 Ton with economizer

 

Epoxy Floor & Base, consistent with GMP Standards

 

Existing Ceiling Tiles removed, replaced with vinyl coated tiles and sealed,
consistent with GMP Standards

 

Plumbing:

2additional sewer pumps



2additional sinks



4additional water lines

Neutralization tank, if required

 

Gas Piping and connections:

Compressed Air & Nitrogen to all hoods

 

Center Bench & Reagent

 

14

 

 

EXHIBIT C

 

ENVIRONMENTAL MATTERS

 

I.SIC

 

Tenant warrants and represents to the Landlord that the Standard Industrial
Classification (“SIC”) major group number, as defined in the most recent issue
of the SIC Manual issued by the Federal Office of Management and Budget, for
Tenant’s operations at the Demised Premises is 541700. Prior to any proposed
changes of such SIC Number, Tenant will notify Landlord.

 

II.ISRA

 

1.Tenant shall not operate any business at the Demised Premises which shall have
an SIC which is subject to the Industrial Site Recovery Act, N.J.S.A. 13:lK-6 et
seq. and the regulations promulgated thereunder (hereinafter referred to as
“ISRA”), nor shall Tenant change its use to any other use subject to ISRA
without Landlord’s prior written consent, which may be withheld in Landlord’s
sole discrection.

 

2.Notwithstanding any provision of ISRA to the contrary, if Tenant is operating
an “Industrial Establishment”, as that term is defined in ISRA, Tenant shall, at
Tenant’s own expense, comply with ISRA and the regulations promulgated
thereunder. In such event Tenant shall, at Tenant’s own expense make all
submissions to, provide all information to, and comply with all requirements of
the Bureau of Industrial Site Evaluation (hereinafter referred to as the
“Bureau”) of the State of New Jersey, Department of Environmental Protection and
Energy (hereinafter referred to as the “NJDEPE”). At no expense to Landlord,
Tenant shall promptly provide all documents, studies, surveys, correspondence
and other information requested by Landlord relating to or in furtherance of
ISRA compliance.

 

3.Tenant’s obligations under this Paragraph shall arise if there is any closing,
termination or transferring of operations of an industrial establishment subject
to ISRA. At no expense to Landlord, Tenant shall promptly provide all
information requested by Landlord for preparation of non-applicability
affidavits and shall promptly furnish such affidavits when requested by
Landlord.

 

4.Tenant shall indemnify, defend and save harmless Landlord from all fines, fees
(including attorney’s fees), suits procedures, claims, and actions of any kind
arising out of Tenant’s failure to provide all information, make all
submissions, and take all actions required under ISRA or by the NJDEPE.

 

5.Tenant’s obligations and liabilities under this Paragraph shall continue so
long as Landlord remains responsible for compliance with ISRA. Tenant’s failure
to abide by the terms of this Paragraph shall be restrained by injunction and
such other relief as afforded by law.

 

III.HAZARDOUS SUBSTANCES

 

1.As used herein, Hazardous Substances shall be defined as

 

a.any “hazardous chemical”, “hazardous substances”, “hazardous waste”, “toxic
substances, pollutants or contaminants” or similar term as defined in the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(“CERCLA”), 42 U.S.C.A. 9601 et seq., ISRA, the New Jersey Spill Compensation
and Control Act (the “Spill Act”), as amended, N.J.S.A. 58:10-23. lib et seq.
(Regulations N.J.A.C. 7:1E-1.1 et seq.), the Solid Waste Management Act,
N.J.S.A. 13:IE-1 et seq. (Regulations N.J.A.C. 7:26-1 et seq.), the Resource
Conservation and Recovery Act (“RCRA”), 42 U.S.C.A. 6901 et seq., any rules or
regulations promulgated thereunder or in any other Environmental Law, as defined
in this Lease; or

 

b.any substances which are or could be detrimental to the Demised Premises, the
Property, the environment, human health or safety; or

 

c.any substance the presence of which could cause liability at common law; or

 

d.any substance that may not be deemed to be a hazardous substance in its virgin
state prior to use by the Tenant but may thereafter be deemed to be a hazardous
substance.

 

15

 

 

2.As used herein, Release of Hazardous Substances by Tenant shall be defined as
the spill, release, discharge or leak of any Hazardous Substances

 

a.onto the Demised Premises from the date Tenant first took possession of the
Demised Premises until the date Tenant has completely vacated the Demised
Premises; or

 

b.onto the Property at any time resulting from Tenant’s intentional or
unintentional act or omission.

 

3.Tenant agrees not to generate, store, manufacture, refine, transport, treat,
dispose of or otherwise permit to be present on or about the Demised Premises
and/or the Property any Hazardous Substances without the prior express written
consent of the Landlord, and the parties acknowledge that no such consent has
been given as of the date hereof. In the event that the Landlord gives it
consent and to the extent that Tenant may be permitted under applicable law to
use the Demised Premises for the generating, manufacturing, refining,
transporting, treating, storing, handling, disposing, transferring or processing
of Hazardous Substances, Tenant shall insure that said use shall be conducted at
all times strictly in accordance with Environmental Laws.

 

4.Tenant will not cause or permit any Release of Hazardous Substances by Tenant.
In the event of any Release of Hazardous Substances by Tenant, Tenant shall
promptly make the proper notifications and conduct the necessary sampling and
cleanup and remediate such release in accordance with Environmental Laws, to the
satisfaction of the Landlord.

 

5Should the Bureau or any division of NJDEPE or any other agency with
jurisdiction under any Environmental Laws determine that any investigation or
remediation be undertaken because of any Release of Hazardous Substances by
Tenant, then Tenant shall, at Tenant’s own expense, conduct the investigation
and remediation including, but not limited to, the preparation and submission of
any documents and financial assurances that may be required by such agency.
Tenant shall not be liable for the cost of that portion of the remediation which
is solely related to Hazardous Substances existing on the Demised Premises prior
to the date Tenant first took possession of the Demised Premises.

 

6.Tenant’s obligations and liabilities under this Paragraph shall continue so
long as Landlord remains responsible for any Release of Hazardous Substances by
Tenant at the Demised Premises. Tenant’s failure to abide by the terms of this
Paragraph shall be restrained by injunction and such other relief as afforded by
law.

 

IV.AIR, WATER AND GROUND POLLUTION

 

1.Tenant shall not install any underground or aboveground storage tanks at or on
the Demised Premises or the Property without Landlord’s written consent, which
may be withheld in Landlord’s sole discretion.

 

2.Tenant expressly covenants and agrees to indemnify, defend and save the
Landlord harmless against any claims, damages, liability, costs, penalties, or
fines including, without limitation, attorneys’ fees, which the Landlord may
suffer as a result of air, water, ground or toxic waste pollution (hereinafter
referred to as “Pollution”) caused by the Tenant in its use of the Demised
Premises. The Tenant covenants and agrees to notify the Landlord immediately of
any claim or notice served upon it with respect to any such claim that the
Tenant is causing pollution; and the Tenant, in any event, shall take immediate
steps to halt, remedy or cure any pollution caused by the Tenant in its use of
the Demised Premises. The foregoing covenant of indemnification shall survive
the termination of this Lease in connection with any obligation of the Tenant
hereunder.

 

IV.INSPECTION AND DOCUMENTATION

 

1.At any time upon request of Landlord, Tenant must give Landlord and its
representatives access to the Demised Premises during normal business hours to
permit them to inspect the Demised Premises, inspect any documents pertaining to
Tenant’s compliance with Environmental Laws, or perform any work in order to
determine that the Demised Premises and its use by Tenant is in compliance with
Environmental Laws, all at Tenant’s expense, payable as Additional Rent.

 

16

 

  

2.Tenant shall promptly provide to Landlord a copy of any summons, citation,
directive, order, claim, notice of litigation, investigation, proceeding,
judgment, letter or other communication, written or oral, actual or threatened,
from the NJDEPE, the U.S. Environmental Protection Agency or, other federal,
state or local agency or authority or any other entity or any individual,
concerning any act or omission by Tenant resulting in or which may result in the
releasing of Hazardous Substances into the waters or onto the lands of the State
of New Jersey or into waters outside of the jurisdiction of the State of New
Jersey or into the “Environment” as defined in CERCLA. Written notice to
Landlord shall also be made upon the imposition of any liens on any real
property, personal property, or revenues of the Tenant, including but not
limited to the Tenant’s interest in a premises or any of the Tenant’s property
located thereupon, pursuant to the Spill Act or any Environmental Laws,
governmental actions, orders or permits or any knowledge after due inquiry or
investigation of any facts which could give rise to any of the above.

 

3.In addition to the above, the Tenant’s notifications to the Landlord shall
include but be not limited to all documentation and correspondence provided to
the NJDEPE pursuant to the Worker and Community Right-to-Know Act, N.J.S.A.
34:5A-I et seq., and the regulations promulgated thereunder;

 

4.Tenant shall promptly supply the Landlord with all reports and notices made by
Tenant pursuant to the Spill Act, the regulations provided thereunder, and the
Hazardous Substances Discharge Reports and Notices Act, N.J.S.A 13:1K-15 et
seq., and the regulations promulgated thereunder .

 

5.Tenant shall promptly provide Landlord with a copy of any permit obtained for
the Demised Premises pursuant to any Environmental Law.

 

V.CONTINUING OBLIGATIONS AND INDEMNITY

 

1.Notwithstanding the expiration or earlier termination of this Lease, if at any
time during Tenant’s occupancy of the Demised Premises, Tenant has operated an
Industrial Establishment, as that term is defined in ISRA, then Tenant’s shall
have a continuing obligation to pay to Landlord the amount established under
this Lease as Rent plus the difference between such Rent and the fair market
rental value of the Demised Premises, if greater than the established Rent, for
the period after expiration or earlier termination of this Lease until such time
as the Tenant obtains and delivers to the Landlord a Negative Declaration or No
Further Action Letter as defined in ISRA, or such other proof, reasonably
satisfactory to the Landlord, that the Property may be sold without violation of
ISRA.

 

2.Notwithstanding the expiration or earlier termination of this Lease, if there
exists a violation of Environmental Laws at the Demised Premises which did not
exist prior to the date Tenant first took possession of the Demised Premises or
if Tenant has failed to fulfill its obligations under this Exhibit C, Tenant
shall have a continuing obligation to pay to Landlord the amount established as
Rent under this Lease plus the difference between such Rent and the fair market
rental value of the Demised Premises, if greater than the established Rent, for
the period after expiration or earlier termination of this Lease until the
applicable governmental entities confirm, in writing, that the violation of
Environmental Laws has been cured and that Tenant has fulfilled its obligation
under Environmental Laws and under this Exhibit C.

 

3.If a lien shall be filed against the Demised Premises arising in whole or in
part out of (i) any Release of Hazardous Substances by Tenant, or (ii) the
violation of Environmental Laws by Tenant, then Tenant shall pay the claim and
remove the lien from the Demised Premises within thirty (30) days from the date
Tenant is given notice of the lien or within such shorter period of time as may
be required if the United States, the State of New Jersey, or any agency or
subdivision of either such entity has commenced steps to cause the Demised
Premises or the Property to be sold pursuant to the lien. Tenant shall not be
responsible for any portion of the lien which is related to a spill, release,
leak or discharge of Hazardous Substances which occurred prior to the date
Tenant first took possession of the Demised Premises.

 

4.Tenant shall indemnify and hold harmless the Landlord and each mortgagee of
the property from and against any and all liabilities, damages, claims, losses,
judgments, causes of action, costs and expenses (including the reasonable fees
and expenses of counsel) which may be incurred by the Landlord or any such
mortgagee relating to or arising out of the Tenant’s generation, storage,
manufacturing, refining, transportation, treatment, disposal, or other presence
of Hazardous Substances on or about the Demised Premises and/or the Property or
any Release of Hazardous Substances by Tenant or the Tenant’s failure to comply
with the provisions of this Exhibit C.

 

17

 

 

COMMENCEMENT DATE MEMORANDUM

 

THIS COMMENCEMENT DATE MEMORANDUM, made as of the 12th day of May, 2000, by and
between Princeton Corporate Plaza, LLC (“Landlord”) and RenalTech International,
LOLC (“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into a lease dated March 9, 2000 (the
“Lease”) setting forth the terms of occupancy by Tenant of a portion of the the
building known as 7 Deer Park Drive, Suite K Monmouth Junction, New Jersey (the
“Demised Premises”); and

 

WHEREAS, the Lease provides the actual Commencement Date shall be May 1, 2000 or
the date upon which landlord’s work is substantially completed; and

 

WHEREAS, the parties desire to acknowledge delivery by Landlord and receipt by
Tenant of the Demised Premises in accordance with the terms of the Lease and to
set forth the Commencement Date and Expiration Date as defined in the Lease.

 

NOW, THEREFORE, it is agreed that the Commencement Date and Expiration Date are
as follows:

 

COMMENCEMENT DATE: May 12, 2000     TERMINATION DATE: April 30, 2000

 

Tenant acknowledges and agrees that it has unconditionally accepted possession
and occupancy of the Demised Premises, except for the storage space as set forth
in paragraph 12.3 of the Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Commencement Date
Memorandum as of the date first above written.

 

WITNESS:   LANDLORD     Princeton Corporate Plaza, L.L.C.     By:  Princeton
Corporate Management Corp.,         Managing Member           By:     Name:
Teresa Ryan Kent     Title: Treasurer Date           WITNESS:   TENANT    
RenalTech International, LLC           By:     Name: Frank Clark     Title: Vice
President Date    

 

 

 